16266366
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 6-9,12, 15-17, 19-21, 24-27, 30, 33-35  allowed for reasons cited below: 
Applicant arguments/ amendments filed 12/15/2021 has been considered and previous rejections have been withdrawn.  Specifically see pages 11-13.  Amended claim 1 now requires specifics of the adaptive tuning including open loop and closed loop impulses and determination of servo gains and using the determined values in a closed loop pleth and pressure servo mode, as recites in the claim 1 lines 12-26.  Examiner does not find any of the references anticipating the claims nor, find it obvious to modify references of record to show all limitations as claimed.  Claim 19 recite similar limitations and is allowed for same reason as above.  Examiner thus believes that the record of the prosecution as a whole makes clear the reasons for allowing a claim or claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793